Filed 1/21/15 P. v. Romero CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B257749

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. PA018494)
         v.

RAYMOND ROMERO,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, William C.
Ryan, Judge. Affirmed.
         Raymond Romero, in pro. per.; Richard B. Lennon, under appointment by the
Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                             ___________________
       In 1995 Raymond Romero was convicted of first degree burglary (Pen. Code,
§ 459)1 with findings he had two prior serious felony convictions within the meaning of
the three strikes law (§§ 667, subds. (b)-(d), 1170.12, subds. (a)-(d)) and section 667,
subdivision (a). Romero was sentenced to an aggregate indeterminate term of 35 years to
life in state prison. Romero appealed, and this court affirmed the judgment. (People v.
Romero (Apr. 16, 1997, B099039) [nonpub. opn.].)
       In June 2014 Romero filed a petition for recall of his sentence pursuant to
section 1170.126, which, effective November 7, 2012, permits an inmate serving a third
strike sentence to petition for recall of sentence and request resentencing. The statute
limits eligibility to individuals whose current convictions are for felonies that are not
defined as serious or violent felonies under section 667.5, subdivision (c), or 1192.7,
subdivision (c). (§ 1170.126, subd. (e)(1).) Because Romero’s current conviction for
first degree burglary is a serious felony under section 1192.7, subdivision (c)(18), the trial
court denied the petition.
       Romero filed a timely notice of appeal. (See Teal v. Superior Court (2014)
60 Cal.4th 595, 597, 601 [denial of a motion for recall of sentence is an appealable
order].) We appointed counsel to represent Romero on appeal.
       After examination of the record, counsel filed an opening brief in which no issues
were raised. On October 21, 2014 we advised Romero he had 30 days within which to
personally submit any contentions or issues he wished us to consider. On November 10,
2014 we received a handwritten four-page letter in which Romero asserted his sentence
of 35 years to life was improperly calculated and constituted cruel and unusual
punishment, the evidence was insufficient to support his current burglary conviction and
one prior strike conviction and the trial court erred in refusing his trial counsel’s request
the jury be instructed on a lesser included offense. We do not address these claims,
which are properly raised in a direct appeal from the judgment of conviction, not an
appeal from an order denying recall of sentence.


1      Statutory references are to the Penal Code.
                                             2
                                   DISPOSITION
     The order denying the petition for recall of sentence is affirmed.




                                               PERLUSS, P. J.


We concur:



             WOODS, J.



             ZELON, J.




                                           3